DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (U.S. 2007/0261752) in view of Lucke et al. (U.S. 2002/0110658).  McClung et al. teaches a fuel tank device for a vehicle, shown in figure 1A, comprising a fuel tank 12, composed of plastic (paragraph [0031]), a filler pipe 14, composed of plastic (paragraph [0025]), for filling the fuel tank (figure 1A), at least one metallic component (244; paragraph [0026]), and an electrical connector 40 to connect the metallic component to the conductive outer layer of the filler pipe (figure 1A; 40 acts as grounding conduit and extends from filler pipe to fuel tank; paragraph [0026]), wherein the metallic component is grounded via the electrical connector and the conductive outer layer of the filler pipe (paragraph [0026]).
McClung et al. discloses the claimed invention except for the conductive outer layer of the fuel tank.  Lucke et al. teaches that it is known to provide a fuel tank with a conductive outer layer (see paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the fuel tank having a conductive outer layer, as taught by Lucke et al., in order to eliminate static electricity build up, as disclosed in Lucke et al.

Regarding claim 5, the electrically conducting outer layer of the filler pipe is arranged at an end of the filler pipe which faces a refueling opening (the electrically conducting layer is located throughout the length of the filler pipe).

Regarding claim 6, the electrically conducting outer layer is connected to a body of the vehicle in an electrically conducting manner (the filler pipe is secured to the vehicle in a known manner).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (U.S. 2007/0261752) in view of Lucke et al. (U.S. 2002/0110658), as applied to claim 1 above and further in view of Brown et al. (U.S. 2015/0375615).  The modified assembly of McClung et al. discloses the claimed invention except for the connection lug member.  Brown et al. teaches that it is known to provide an electrical connector with a connection lug member (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the electrical connector having a connection lug member, as taught by Brown et al., in order to secure a connector to the filler pipe.

Regarding claim 3, the connection lug member is integrated into the plastic of the filler pipe (connection lug member of Brown et al. is considered “integrated” because it is securely fastened thereto).

Regarding claim 4, the connection lug member is formed at an end of the filler pipe which is remote from a refueling opening (the connection lug members are located throughout the length of the electrical connector, as modified by Brown et al.).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (U.S. 2007/0261752) in view of Lucke et al. (U.S. 2002/0110658), as applied to claim 1 above and further in view of Kito et al. (U.S. 2015/0239340).  The modified assembly of McClung et al. discloses the claimed invention except for the electrically conducting outer layer of the filler pipe being connected in an electrically conducting manner to a closure base composed of metal.  Kito et al. teaches that it is known to provide the electrically conducting outer layer of the filler pipe, being connected in an electrically conducting manner to a closure base composed of metal (see element 24; figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the electrically conducting outer layer of the filler pipe being connected in an electrically conducting manner to a closure base composed of metal, as taught by Kito et al., in order to provide a conductive path from the cap member to the filler pipe, as disclosed in Kito et al. (Abstract).

Regarding claim 8, the electrically conducting outer layer is connected in an electrically conducting manner to the closure base via a press connection (as taught by Kito et al.; figure 2 at lead lines 26 and 45).

Regarding claim 9, a plurality of ribs formed on an outside of the filler pipe in a region of the press connection (as taught by Kito et al.; figure 2 at lead line 26).

Regarding claim 10, the modified assembly of McClung et al. discloses the tension band.  Kito et al. teaches that it is known to provide an assembly with a tension band (see element PH).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the tension band, as taught by Kito et al., in order to provide a conductive connection between elements that provides a secure engagement.
 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (U.S. 2007/0261752) in view of Lucke et al. (U.S. 2002/0110658), as applied to claim 1 above and further in view of Mason et al. (U.S. 2020/0101837).  Regarding claims 11 and 12, the modified assembly of McClung et al. discloses the claimed invention except for the heat-shielding plate.  Mason et al. teaches that it is known to provide a fuel tank with a heat-shielding plate (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the tank having a heat-shielding plate, as taught by Mason et al., in order to reinforced connection with the fuel tank.

Regarding claim 12, the plate taught by Mason et al. can also be considered a reinforcing ring.

Regarding claim 13, the modified assembly of McClung et al. discloses the claimed invention except for the grounding cable.  Mason et al. teaches that it is known to provide a fuel tank with grounding cable (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the tank having a grounding cable, as taught by Mason et al., in order to provide a grounding path in a known manner.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (U.S. 2007/0261752) in view of Lucke et al. (U.S. 2002/0110658) and Brown et al. (U.S. 2015/0375615).  Regarding claim 14, McClung et al. teaches a fuel tank device for a vehicle, shown in figure 1A, comprising a fuel tank 12, composed of plastic (paragraph [0031]), a filler pipe 14, composed of plastic (paragraph [0025]), for filling the fuel tank, at least one metallic component (244; paragraph [0026]).
McClung et al. discloses the claimed invention except for the conductive outer layer of the fuel tank and the connection lug member.  Lucke et al. teaches that it is known to provide a fuel tank with a conductive outer layer (see paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the fuel tank having a conductive outer layer, as taught by Lucke et al., in order to eliminate static electricity build up, as disclosed in Lucke et al.
Brown et al. teaches that it is known to provide an electrical connector with a connection lug member (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the electrical connector having a connection lug member, as taught by Brown et al., in order to secure a connector to the filler pipe.

	Regarding claim 15, the connection lug member (taught by Brown et al.), integrated into the plastic of the filler pipe, extends out of the filler pipe to establish an electrically conducting connection between the connection lug member and the conductive outer layer of the filler pipe (connection lug member of Brown et al. is considered “integrated” because it is securely fastened thereto).

Regarding claim 16, the electrically conducting outer layer of the filler pipe is arranged at an end of the filler pipe which faces a refueling opening, and is connected to a body of the vehicle in an electrically conducting manner (conductive outer layer extends throughout the entire length of the filler pipe).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (U.S. 2007/0261752) in view of Lucke et al. (U.S. 2002/0110658) and Brown et al. (U.S. 2015/0375615), as applied to claim 14 above and further in view of Kito et al. (U.S. 2015/0239340).  The modified assembly of McClung et al. discloses the claimed invention except for the electrically conducting outer layer of the filler pipe being connected in an electrically conducting manner to a closure base composed of metal.  Kito et al. teaches that it is known to provide the electrically conducting outer layer of the filler pipe, being connected in an electrically conducting manner to a closure base composed of metal (see element 24; figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of McClung et al. with the electrically conducting outer layer of the filler pipe being connected in an electrically conducting manner to a closure base composed of metal, as taught by Kito et al., in order to provide a conductive path from the cap member to the filler pipe, as disclosed in Kito et al. (Abstract).

Regarding claim 18, the electrically conducting outer layer is connected to the closure base via a press connection in an electrically conducting manner(as taught by Kito et al.; figure 2 at lead lines 26 and 45).

Regarding claim 19, a plurality of ribs formed on an outside of the filler pipe in a region of the press connection (as taught by Kito et al.; figure 2 at lead line 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the electrical connector.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736